DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments have been fully considered and are persuasive.  The specification and drawing objections, as well as the 112A and 112B rejections have been withdrawn. 
Applicant's arguments regarding the 102 rejection based upon Gianuzzi have been fully considered but they are not persuasive. Applicant makes one argument – that Figure 3 of Gianuzzi “fails to teach that the tapered insertion surface extends up to an outer edge of the front side of the carrier strip, as recited in amended claim 6. Even if Fig. 3 of Gianuzzi could be interpreted as showing an outer edge, Fig. 3 merely shows a rear side of the cartridge strip and fails to show a front side, particularly failing to show any outer edge of a front side of the cartridge strip. The front side is shown in Figs. 7 and 8 of Gianuzzi; however, in these Figures, the tapered face does not extend up to an outer edge of the front side.”.  The Examiner has determined that this argument is not supported by the facts.  As detailed in Col. 3, line 50, the rear of the cartridge and strip faces the rear of the gun, toward the firing pin – “a firing device 17 which projects a firing pin 18 to cause it to strike the rear of the cartridge C then nested within the breech”.  As such, it can be determined that the rear of the cartridge is flat, while the front of the cartridge contains the tapered face and the dual ring structure associated with said face, which likewise faces toward the front of the device.  Furthermore, figure 3 clearly highlights the cartridge, labeled “C” in the figure.  As such, figure 3 must be a top down view, looking at the front side, as the cartridge would prevent the viewing of the inner ring, so only a single circle would appear in the figure. The fact that 2 rings are visible indicates that this is not a view taken from the rear.  As such, the evidence is clear in that Fig. 3 shows the Front of the cartridge strip.  Likewise, the device of Gianuzzi clearly reads on the amended claim.

In further support for the Gianuzzi reference, the Applicant fails to acknowledge that there are more “edges” apparent in Gianuzzi than those that are convenient to the postulated arguments.  According to Merriam Webster, an Edge is defined as “ the line where an object or area begins or ends” (https://www.merriam-webster.com/dictionary/edge).  As seen in Examiner Illustration A, there are at least 4 edges to choose from in Figures 2 and 3.  As such, assuming arguendo that the Examiner agrees with the applicant that the tapered surface does no go all the way to 

    PNG
    media_image1.png
    381
    672
    media_image1.png
    Greyscale

Examiner Illustration A
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6-8, 10-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gianuzzi (US 6,062,455).

Regarding claim 6, Gianuzzi discloses: A cartridge strip (Figs. 1-8, cartridge strip magazine 21) for use in a driving apparatus (Fig. 1 shows entire driving tool), the cartridge strip having a cartridge holder (Figs. 1-8, nose N) carrying a cartridge containing a fuel (Fig. 3, cartridge “c”), 
wherein the cartridge strip moves in a transport direction (Fig. 1, direction X, Fig. 7, direction X1) through the driving apparatus, 
wherein the cartridge can open in a direction facing a driving element (Fig. 1, driving piston 15) in the driving apparatus when the fuel is ignited, and wherein the cartridge strip has a tapered insertion surface  (Fig. 6, lower section 26 and frusto-conical upper section 27 – These 2 portions are part of the same tapered insertion surface, as evidenced by Column 4, line 53, “Outwardly offset from the lower section 26 of the nose is a frusto-conical upper section 27 that merges with shoulder 23 and has the same slope of that of the lower sections.”.  Further evidence of this tapered insertion surface is highlighted in Column 4, line 59, “The dimensions and shape of nose N are such that when, as shown in FIG. 6, the shoulder 23 of the nose rests on the head 22 of the inlet to breech 14, then the lower section 26 of the nose abuts and conforms to the lower section 14L of the breech inlet. And the upper section 27 of the nose then abuts and conforms to the upper section 14U of the breech inlet.”)  on a front side of the cartridge strip (see response to arguments section above for an in depth analysis of what constitutes the “front side” of the cartridge strip.) which faces into the direction facing the driving element, and the tapered insertion surface extends perpendicular to the direction facing the driving element, up to an outer edge of the front side of the cartridge strip (see Examiner Illustrations 1 and 2, below, as well as response to arguments above.  Both of these illustrations meet the limitations of the claim and are provided in the interest of compact prosecution by eliminating this as a point of contention).

    PNG
    media_image2.png
    407
    993
    media_image2.png
    Greyscale


Examiner Illustration 1

    PNG
    media_image3.png
    170
    527
    media_image3.png
    Greyscale


Examiner Illustration 2
Regarding claim 7, Gianuzzi further discloses: including a strip section (Fig. 4, nose “N”) which is functionally assigned to the cartridge and which has a circular circumference as seen in the direction facing the driving element (as seen in figure 3, the circular shape of N meets this limitation).

Regarding claim 8, Gianuzzi further discloses: the tapered insertion surface (Fig. 6, lower section 26) is annular.

Regarding claim 10, Gianuzzi further discloses: the tapered insertion surface (Fig. 6, lower section 26) is at a distance, perpendicular to the direction facing the driving element, from an outer edge of the cartridge strip (see Examiner Illustration 2).

    PNG
    media_image4.png
    284
    894
    media_image4.png
    Greyscale
  Examiner Illustration 2
Regarding claim 11, Gianuzzi further discloses: the cartridge strip comprises a ridge (see Examiner Illustration 3) which encloses the cartridge holder (Fig. 4, nose “N”), the same cartridge holder having, on its outer side facing away from the cartridge, an additional tapered insertion (Fig. 6, frusto-conical upper section 27) surface remote from the tapered insertion surface.




    PNG
    media_image5.png
    253
    894
    media_image5.png
    Greyscale

Examiner Illustration 3

Regarding claim 12, Gianuzzi further discloses: the cartridge strip has, on the front side facing into the direction facing the drive element, an annular depression (Fig. 4, step S2) which runs around the cartridge holder and which completely surrounds the cartridge holder. 

Regarding claim 13, Gianuzzi further discloses:  the annular depression is a groove (Fig. 4, step S2). 

Regarding claim 18, Gianuzzi further discloses: the tapered insertion surface is frustroconical (Col. 4, line 53, “a lower section 26 having a frusto-conical shape”).

Regarding claim 19, Gianuzzi further discloses: the additional tapered insertion surface remote from the tapered insertion surface is cone-shaped (Col. 4, line 53, “frusto-conical upper section 27”).  

Regarding claim 20, Gianuzzi further discloses: the groove (Fig. 4, step S2) is over an entire circumference around the cartridge holder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731